Title: To George Washington from Fielding Lewis, Jr., 28 February 1787
From: Lewis, Fielding Jr.
To: Washington, George



Dr Sir
Bloomsbery Frederick County Fabry 28th—87

I am grately Obliged to you for the timber you was pleased to give me Neare Recter town—am Sorrey that it never has been in my power to Come to See you Since peace Owing to the Distressd Situation I have been in ever Since—(til now) Your Mentioning my being in Fairfax and never going to Se you is Very

Right, but when there, I was Obliged to be evry day indevoring to make up Money to discharge my debts—and Should not have injoyed my Self in Seing you when in Such a Situation—but now being Cleare of debt I hope to Spend two or three weakes with you in Some Satisfaction.
My Son will hand you this—and Inclosed I have Sent you a fue lines of his riteing as perhaps you may want him in Some busniss or Other, Should it be the Case he may Continue with you till of Age which will not be for this fore Years to Come—With my love to My Aunt—I remain yrs with Evrey Esteem and Regarde.

Fielding Lewis


N.B. Should you not want him you will oblige me In geting him into busniss—his temper is Smooth and Easey—and I can Say I am hapy in his behavior if it Continues & I at preasent have no room to believe to the Contrarey but what it will. F.L.

